
	
		II
		110th CONGRESS
		2d Session
		S. 2737
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2008
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to grant
		  jurisdiction to the United States Court of Appeals for Veterans Claims to
		  review the compliance of the schedule of ratings for disabilities under section
		  1151 of that title with statutory requirements applicable to entitlement to
		  disability compensation under chapter 11 of that title, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans' Rating Schedule Review
			 Act.
		2.Review by United
			 States Court of Appeals for Veterans Claims of compliance of schedule of
			 ratings for disabilities with statutory requirements applicable to entitlement
			 to disability compensationSection 7252(b) of title 38, United States
			 Code, is amended—
			(1)by inserting
			 (1) after (b);
			(2)by striking the
			 third sentence; and
			(3)by adding at the
			 end the following new paragraph:
				
					(2)(A)Except as provided in
				subparagraph (B), the Court may not review the schedule of ratings for
				disabilities adopted under section 1155 of this title or any action of the
				Secretary in adopting or revising that schedule.
						(B)The Court may review whether, and the
				extent to which, the schedule of ratings for disabilities complies with
				applicable requirements of chapter 11 of this
				title.
						.
			
